IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHANE HOLLOWAY,                              : No. 188 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DEPARTMENT OF CORRECTIONS,                   :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2019, the Petition for Leave to File Notice of

Appeal Nunc Pro Tunc is DENIED.